Per Curiam.
Pursuant to the provisions of R.C.M. 1947, sections 93-8003 subd. 2 and 93-8004, subd. 3, and upon the authority of Demos v. Doepker, 115 Mont. 183, 141 Pac. (2d) 372.
It is ordered that the motion of the respondent District Court and District Judge for an order quashing the alternative Writ of Prohibition heretofore issued herein be, and it is, granted and said Alternative Writ is vacated and set aside.
*646It is further ordered that the Peremptory Writ of Prohibition prayed for be, and it is, denied and this proceeding and cause is ordered dismissed forthwith.
MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES ANGSTMAN, ANDERSON, DAVIS, and BOTTOMRY, concur.